Citation Nr: 1623623	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-35 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for endometriosis, to include menorrhagia.

2.  Entitlement to service connection for hysterectomy, secondary to endometriosis.

3.  Entitlement to special monthly compensation due to loss of use of a creative organ.

4.  Entitlement to service connection for bowel resection (ileocecal area and sigmoid), secondary to endometriosis.

5.  Entitlement to service connection for migraines.

6.  Entitlement to service connection for cervical spine degenerative disc disease 

7.  Entitlement to service connection for a left arm disability secondary to a cervical spine condition.

8.  Entitlement to an extension of a temporary total rating of the left knee beyond February 28, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1993 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2016, the Veteran presented sworn testimony during a Video-Conference Board hearing in St. Petersburg, Florida, which was presided over by the undersigned Veterans Law Judge.  At this hearing the Veteran withdrew the claims of entitlement to service connection for migraines, entitlement to service connection for cervical spine disability to include degenerative disc disease of the cervical spine; entitlement to service connection for a left arm disability secondary to a cervical spine condition, and entitlement to an extension of a temporary total rating of the left knee beyond February 28, 2009.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues entitlement to service connection for hysterectomy, secondary to endometriosis; and entitlement to special monthly compensation due to loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at the February 2016 Video-Conference hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeals of the claims of entitlement to service connection for migraines, entitlement to service connection for cervical spine disability, entitlement to service connection for a left arm disability secondary to a cervical spine condition, and entitlement to an extension of a temporary total rating of the left knee beyond February 28, 2009.

2.  It is at least as likely as not that the Veteran's endometriosis is related to the Veteran's active service.

3.  It is at least as likely as not the Veteran's endometriosis caused her bowel resection.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals of the issues of entitlement to service connection for migraines, entitlement to service connection for cervical spine disability, entitlement to service connection for a left arm disability secondary to a cervical spine condition, and entitlement to an extension of a temporary total rating of the left knee beyond February 28, 2009 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for endometriosis, to include menorrhagia are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a bowel resection secondary to endometriosis are met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative on the record at a hearing or in writing. 38 C.F.R. § 20.204.  In the present case, the Veteran on the record at the February 2016 hearing withdrew her appeals of the issues of entitlement to service connection for migraines, entitlement to service connection for a cervical spine disability, entitlement to service connection for   a left arm disability secondary to a cervical spine condition, and entitlement to an extension of a temporary total rating of the left knee beyond February 28, 2009. Accordingly, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeals of these issues, and therefore, the appeals are dismissed.

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's claims for service connection for endometriosis and bowel resection and remanding the other claims there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).
 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits 
I.  Endometriosis - Granted

The Veteran contends that her current endometriosis with menorrhagia is related to her symptoms of endometriosis in service.  The Board finds the evidence supports the Veteran's contention.

Turning to the first element of service connection, a current disability, the record reflects that the Veteran has been diagnosed with endometriosis most recently in an April 2010 correspondence from Dr. D.M.D., of note is the fact that this is the same doctor who provided the Veteran treatment while she was in active service.  Accordingly, the Board finds that the first element of service connection has been met.  See Holton v. Shinseki, supra.

Turning to the second element of service connection, an in-service incurrence, the Board notes that the VA examination provided to the Veteran in August 2009 and the addendum in June 2012, did not note an in-service incurrence of endometriosis.  However, the April 2010 correspondence from the physician who treated the Veteran in service notes that the patient became pregnant before more accurate diagnosis techniques could be utilized to confirm a diagnosis of endometriosis; although her symptoms at the time were highly suggestive of such a diagnosis.  Moreover, while the VA examiners in August 2009 and June 2012 both note that extensive review of the claims file was accomplished and no evidence of endometriosis in service was found in the claims file, upon review, the Board has found indicia of such a diagnosis.  Specifically, an August 1994 Service Treatment Record (STR) notes that a sonogram reveals endometrium, left cyst.  Considering the foregoing, the Board finds that the Veteran had endometriosis while in service. See Holton v. Shinseki, supra.

Turning to the third element of service connection, a nexus between the current disability and the incurrence in service, the Board finds that the VA opinions provided to the Veteran in August and June 2012 are inadequate, and thus of little probative value.  These opinions both neglect to comment on the August 1994 evidence of endometriosis in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  On the other hand, the positive opinion provided by the physician who actually treated the Veteran in service is impressively persuasive.  This physician not only had firsthand experience in the Veteran's care in service, but he was able to explain that the symptoms which the Veteran experienced in service were indicative of the eventual diagnosis of endometriosis.  This reasoned rationale provides highly probative evidence linking the Veteran's current endometriosis to her symptoms in service.  Considering the foregoing, the Board finds that the Veteran's current endometriosis is related to her endometriosis in service.  As all three elements of service connection have been met, the Board finds that service connection for endometriosis with menorrhagia is warranted.  See Holton v. Shinseki, supra.


	(CONTINUED ON NEXT PAGE)


II. Bowel Resection Secondary to Endometriosis - Granted

The Veteran contends that her bowel resections are related to her endometriosis.  The Board finds that the evidence supports the Veteran's contention.

As noted above, the Veteran is now service-connected for endometriosis, thus, the only question remaining for her claim is whether there was evidence of a relationship between her endometriosis and her bowel resection.  The Veteran provided a February 2016 statement from the surgeon who performed a colectomy and whose colleague performed a sigmoid colectomy, a resection of the bowel, on the Veteran.  

The February 2016 opinion notes that the Veteran had endometrial implants on her bowels which caused scarring and bowel obstruction.  In the Veteran's case, the surgeon and his colleague performed bowel resection of the Veteran's colon to remove these endometrial implants as they can erode into the bowel and cause intermittent GI bleeding.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Most of the probative value of a medical opinion comes from its reasoning and the Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  The Board finds that this opinion provides a reasoned rationale explaining how the Veteran's endometriosis led to her bowel resections.  Thus, service connection on a secondary basis is warranted for terminal ileum and sigmoid bowel resection.  

ORDER

Entitlement to service connection for migraines is dismissed

Entitlement to service connection for a cervical spine disability is dismissed

Entitlement to service connection for a left arm disability as secondary to a cervical spine condition is dismissed

Entitlement to an extension of a temporary total rating of the left knee beyond February 28, 2009, is dismissed

Entitlement to service connection for endometriosis, to include menorrhagia, is granted.

Entitlement to service connection for bowel resection, to include resection of the ileocecal area and sigmoid bowel, secondary to service-connected endometriosis, is granted. 

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for hysterectomy, secondary to endometriosis, and entitlement to special monthly compensation due to loss of use of a creative organ.  While the evidence contains evidence that the Veteran's hysterectomy was caused by her endometriosis as noted in a January 2009 correspondence from Dr. L.D.T., who wrote, "I do think that endometriosis played a large role in all of her problems with regards to her gynecologic history," this statement is insufficient to grant service connection for hysterectomy as it is too speculative.  However, it does provide indicia that the Veteran's hysterectomy was caused by her endometriosis.  As the Veteran is now service connected for endometriosis, an opinion should be obtained to determine whether it is at least as likely as not  that her hysterectomy was related to her now service-connected endometriosis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's claim of entitlement to special monthly compensation due to loss of use of a creative organ in inextricably intertwined with the issue of secondary service connection for hysterectomy.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). Thus, adjudication of this issue must be deferred until after completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Provide the file to an appropriate medical professional for review, to include this remand and the testimony at the 2016 hearing.  A notation to the effect that this review has taken place should be made in the evaluation report.  

The VA examiner should opine whether it is at least as likely as not, (i.e. 50 percent probability or greater), that the Veteran's hysterectomy was caused by her  service-connected endometriosis with menorrhagia or is otherwise etiologically related to the Veteran's active service. A complete rationale should be provided for the opinion.
 
2. Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


